DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, 11-12, and 37-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NOLAN (US PGPUB 2020/0186960 A1).
	Consider claim 1 (and similarly applied to claims 11 and 12).  Nolan discloses a method, comprising:
	at a computer system that is in communication with a display generation component (see e.g. NOLAN, Par. [0019] ff: "The present disclosure provides a location, time-specific and user action-oriented message distribution method and corresponding system, whereby message 
location fence-based message."):
while an alert condition that is triggered based [on (cf. Par. 3.1.6)] a comparison between a current location associated with a user account relative to a geographic location is active (NOTE(ii): the conditional alerting feature is anticipated in view of NOLAN's disclosure of geo-
fence/geo-location based message delivery to users/clients, see e.g. NOLAN, Par. [0012] ("The message itself is supplied in response to a request from a client device [...] if the client device is within the location boundaries defined by the geo-fence."; Par. [0067], line 12ff: "F/G. 8 illustrates a screenshot showing an example of a message list, representing retailer offers and promotions, returned in response to a user update request."); With respect to editing the respective (active = "live") messages, Par. [0054] further discloses: "...message list module 1440 provides an administration interface to allow senders optionally edit live messages 2006, whereby the sender can update, pause, or delete a live message. An update may take the form of editing the content, geo-location, user interaction limit or time-to-live data. The message list module 1440 generates a dynamic message list, unique to each user, which is maintained according to their geo-location and device interactions, and returned in response to requests 2008 from any number of users"; with respect to administration interface, see again e.g. NOLAN, Par. 
displaying, via the display generation component, a user interface (see again e.g. NOLAN, Par. [0068], Fig. 9) that includes: 
one or more representations of active alert conditions associated with the user account for generating one or more alerts indicating that the current location associated with the user account does not have a predefined relationship to a geographic location (NOTEC(iv): see e.g. NOLAN, Par. [0068] Fig. 10, which is an additional window of the geofence messaging admin's graphical user interface, GUI, composed of at least the display screens in accordance with Figs. 9 and 10, wherein Fig. 10: 10012 comprises a GUI element allowing the admin to specify the applicable trigger radius of the respective geo-fence messages to be e.g. "900m", whereby the respective geo-fence based message delivery will be triggered when the current location of the user/client device does not have a predefined spatial relationship to a geographical location defined
by the area beyond the 900m perimeter, e.g. upon entering said perimeter from the outside (as for the delimiting nature, i.e. the "negative formulation" of this geographic relations, also cf. clarity objection under Item VIII, Par. 3.1.4; it should further also be noted that presence within a geo-fence can also be expressed as non-presence in the corresponding negative geo-fence (see e.g. D2, Par. [0049]), whereby positive or negative spatial geo-fence descriptions are effectively analogous/corresponding) 
	and a first selectable user interface object that, when selected, transitions the computer system to a first mode that prevents alerts corresponding to one or more of the active alert conditions from being generated (see again e.g. NOLAN, Par. [0068]: "F/G. 9 provides an 
message is not deleted, but its geo-fence is temporarily disabled...");
	in response to a determination that the current location associated with the user account does not have a predefined relationship to a geographic location (NOTE(v): this feature corresponds to the trigger evaluation, i.e. the continuous and dynamic determination of the user/
client's location by the system, see e.g. NOLAN, Par. [0032]: "The system may use GPS information when a user request from a client device is made to determine all relevant geo-fences in which the current coordinates of the client device resides, and then to retrieve any messages that are
associated with these geo-fences."):
in accordance with a determination that a set of alert criteria are met, the alert criteria including a criterion that is met when the computer system is not in the first mode, generating an alert indicating that the current location associated with the user account does not have the predefined relationship to the geographic location (NOTE(vi): this feature corresponds to the situation that the user/client device is not more than 900m away, e.g. the system receiving respective GPS location information as described before, while the geofence has not been
temporarily suspended using the "pause" GUI element of Fig. 9, whereby the system will provide and send the message to the user/client device using the pulling-based transmission scheme disclosed in NOLAN, see e.g. Fig. 2: 2008, Fig. 3: 3000, 3002); and

predefined relationship to the geographic location (NOTE(vi): this feature expression effectively corresponds to the case that the user/client device is not beyond the 900m limits (e.g. has entered the 900m perimeter), while the system is not in the first mode, i.e. /s in the first mode (=paused), e.g. as a result of the admin requesting the geofence messaging to be paused using the GUI of Fig. 9, as previously described, q.e.d).
	Consider claims 2, 37, and 43 and as applied to claims 1, 11, and 12, respectively.  Nolan discloses wherein the computer system is in communication with one or more input devices and the user interface further includes a second selectable user interface object, the method further comprising: detecting, via the one or more input devices, a first set of one or more inputs that includes a selection of the second selectable user interface object; and in response to detecting the selection of the second selectable user interface object, displaying, via the display generation component, one or more selectable options for selecting a time for terminating the first mode (paragraphs 68, 69). 
 	Consider claims 3, 38, and 44 and as applied to claims 1, 11, and 12, respectively.  Nolan discloses wherein displaying the user interface that includes the one or more representations of active alert conditions associated with the user account includes: in accordance with a determination that the computer system is in the first mode, displaying an indication of a status of the first mode concurrently with the one or more representations of active alert conditions associated with the user account; and in accordance with a determination that the 
 	Consider claims 4, 39, and 45 and as applied to claims 1, 11, and 12, respectively.  Nolan discloses wherein: the one or more representations of active alert conditions includes: a first representation of a first active alert condition associated with the user account for generating a first set of one or more alerts indicating that the current location associated with the user 
account does not have a first predefined relationship to a first geographic location;  and a second representation of a second active alert condition associated with the user account for generating a second set of one or more alerts indicating that the current location associated with the user account does not have a second predefined relationship to a second geographic location; the first mode prevents the first set of one or more alerts corresponding to the first active alert condition from being generated; and the first mode prevents the second set of one or more alerts corresponding to the second active alert condition from being generated (paragraphs 68, 70). 
 	Consider claims 5, 40, and 46 and as applied to claims 1, 11, and 12, respectively.  Nolan discloses wherein the computer system is in communication with one or more input devices, the method further comprising: after generating the alert, receiving, via the one or more input devices, a request to display the ser interface; and in response to receiving the request to display the user interface, displaying the user interface, wherein the user interface includes a 
notification corresponding to the alert (paragraphs 55, 56). 
 	Consider claims 6, 41, and 47 and as applied to claims 1, 11, and 12, respectively.  Nolan discloses wherein the computer system is in communication with one or more input devices, the method further comprising: receiving, via the one or more input devices, a request to 
including: a representation of a first user account authorized to share location data with the computer system, wherein: in accordance with a determination that the computer system is in a second mode that prevents alerts corresponding to one or more active alert conditions for the first user account from being generated, the representation of the first user account includes an 
indication that the computer system is in the second mode; and in accordance with a determination that the computer system is not in the second mode, the representation of the first user account does not include the indication that the computer system is in the second mode;  and a representation of a second user account authorized to share location data with the computer system, wherein: in accordance with a determination that the computer system is in a third mode that prevents alerts corresponding to one or more active alert conditions for the second user account from being generated, the representation of the second user account includes an indication that the computer system is in the third mode;  and in accordance with a determination that the computer system is not in the third mode; the representation of the second user account 
does not include the indication that the computer system is in the third mode (fig. 9, 10, paragraphs 68, 69, 70). 
 	Consider claims 7, 42, and 48 and as applied to claims 1, 11, and 12, respectively.  Nolan discloses wherein the first selectable user interface object includes a first setting that, when selected, transitions the computer system to the first mode, and a second setting that, when selected, transitions the computer system out of the first mode (fig. 9, paragraph 68).
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        February 25, 2022